Citation Nr: 0619552	
Decision Date: 07/05/06    Archive Date: 07/13/06	

DOCKET NO.  05-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
VARO in St. Louis, Missouri, that confirmed and continued a 
30 percent disability rating for the veteran's PTSD and 
denied a total compensation rating based on unemployability 
due to service-connected disability.  

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005) this case has been advanced on the Board's docket for 
good cause shown.  


FINDINGS OF FACT

1.  Manifestations of the veteran's PTSD include depression, 
poor concentration, intrusive thought, anger, irritation, 
sleep difficulty, nightmares, and fair judgment.

2.  The intensity level attributable to his PTSD has been 
described as moderate in degree with impairment in social 
relationships, judgment, mood, and thinking.

3.  The veteran has not exhibited symptoms such as suicidal 
ideation, obsessional rituals, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.

4.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships has been demonstrated.

5.  The veteran's service-connected disabilities consist of 
PTSD, evaluated as a result of this decision as 50 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
bilateral hearing loss, evaluated as noncompensable.  

6.  The veteran has retired from his job and collects Social 
Security retirement benefits.  There is no showing that his 
PTSD, tinnitus, or bilateral hearing loss caused him to 
retire. 

7.  The service-connected PTSD does not preclude employment 
consistent with the veteran's education and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation of 
50 percent, but not more, for PTSD have been reasonably met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2005).  

2.  The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in May 2002 (and prior to the initial adjudication 
of these claims) the RO sent the veteran a letter that 
informed him of the evidence necessary to establish an 
increased evaluation for service-connected PTSD and a TDIU.  
This letter also informed him of what evidence they would 
obtain and what evidence he should submit.  This letter also, 
essentially, requested that he provide any medical evidence 
in his possession that pertained to these claims. 

The Board finds that the notice requirements set forth have 
been met, because although the veteran was not provided with 
notice of the type of evidence necessary to establish a 
specific effective date in the event either claim was 
granted, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes herein that because the 
preponderance of the evidence is against the veteran's claim 
for a TDIU, and any questions as to the appropriate effective 
date for same to be assigned is rendered moot.  Regarding the 
claim for an increased rating for PTSD, it is noted that this 
claim is granted herein (to the effect that a 50 percent 
evaluation is being assigned), and the RO will establish an 
effective date for this percentage increase, presumably after 
the veteran is informed of the requirements for the 
establishment of a particular effective date.  

With regard to the duty to assist the veteran, the evidence 
shows that VA medical records have been obtained and 
associated with the claims folder.  The veteran has been 
accorded special psychiatric examinations by VA in July 2003 
and again in May 2005.  Communications of record from the 
veteran's representative have indicated that the veteran does 
not desire a personal hearing before the RO or the Board.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify or 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See 
Dingess/Hartman, 19 Vet. App. 473.  


a. entitlement to an increased evaluation for service-
connected PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
by military service and their residual conditions in civil 
occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Under the general formula for rating mental disorders, a 30 
percent rating is assigned when there is occupational or 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversational normal), due 
to such symptoms as:  Depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher rating of 50 percent is provided when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week, difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The next higher rating of 70 percent is assigned when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (regarding 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The maximum rating of 100 percent is provided when there is 
total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 Code 9411.

Pertinent case law reveals that in determining whether a 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 
15 Vet. App. 1, 11 (2001).

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health--
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richards v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition DSM-IV, page 32.  

A score of 41 to 50 is warranted for "serious symptoms or any 
serious impairment of social, occupational or school 
functioning."  

A score of 51 to 60 is warranted for "moderate symptoms 
(e.g., flattened affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."

The Board assures the veteran it has reviewed all the 
evidence in the claims folder, with an emphasis on the 
medical evidence.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail each and every piece of 
evidence.  The Board will summarize the evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, in 
support of each claim.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F. 3d 
1378, 1380-81 (Fed. Cir. 2000).

That said, after a review of the evidence and the pertinent 
provisions of the Rating Schedule set forth above, the Board 
finds that the manifestations of the veteran's PTSD most 
nearly approximate the criteria for a 50 percent rating, but 
do not approximate the criteria for the assignment of a 70 or 
100 percent schedular rating.  Mindful of the Court's 
determination in Bowling, discussed above, the Board finds 
the evidence shows impairment in several of the areas 
required for a 50 percent rating, but not for a 70 percent 
rating or higher.  

The pertinent medical evidence of record includes the report 
of a November 2000 evaluation by a private psychologist.  
Reportedly, the veteran had experienced a variety of problems 
since discharge from service during the Korean Conflict.  He 
was angry and drank alcohol to excess.  His drinking 
reportedly ceased in 1972.  He had had several marriages of 
variable duration.  He stated he had been unable to hold a 
job.  Also, he had difficulty sleeping and reported intrusive 
thoughts from his time in Korea.

The psychologist noted that during all contacts the veteran 
was clean, well-groomed, and neat in appearance.  Findings 
included impaired concentration, restricted affect, dysphoric 
mood, significant lability, and minimal insight.  Orientation 
was described as good.  Anxiety was prominent.  The veteran 
reported difficulty with his first three wives.  He met his 
current wife in 1993 and indicated this was the only stable 
relationship he had been involved in.  Psychological testing 
confirmed the presence of depression and dysthymia.

The Axis I diagnoses were:  PTSD; moderate major depression; 
dysthymic disorder.  There was no Axis II diagnosis.  The 
veteran was referred to VA for treatment of his depression 
and PTSD symptoms.  He was to continue medication to reduce 
depression and to achieve a stable sleep pattern.  It was 
indicated he had been completely disabled by symptoms of his 
PTSD since discharge from service.  The examiner stated that 
social and occupational functioning "had been severely 
impaired."  The veteran was given a current GAF score of 45 
and gave the same score for the past year.  

In his application for increased compensation based on 
unemployability dated in April 2001, the veteran indicated 
that he had completed 10 years of schooling.  He reported 
employment as a janitor at several locations, including a 
school district, a local Wal-Mart, and another store, between 
1985 and 1990.  He stated that he was retired and was 
receiving Social Security benefits.  He indicated that he did 
not leave his last job because of disability and he stated he 
did not expect to receive disability retirement benefits.  He 
added that he had not tried to obtain employment since he 
became too disabled to work, a time that he stated was May 
1990.  

The veteran was accorded a psychiatric examination for rating 
purposes by VA in July 2003.  He reported multiple problems, 
including depression, concentration difficulty, intrusive 
thoughts, excessive anger and irritation, sleep difficulty, 
nightmares, worries, and an inability to relax.  He stated 
that following service he worked as a truck driver, a glazier 
in a glass factory, and did some carpentry work.  He had many 
different jobs and "didn't get along" very well with others.  
When he retired over 10 years ago, he was doing maintenance 
work.  He had been married four times, but indicated that his 
current marriage was going well and had been doing so since 
the marriage took place in 1993.

He was receiving mental health services through a local 
psychologist.  He saw the individual about once a month to 
"talk about the war."  The psychologist had recently left the 
facility and the veteran was uncertain if he would continue 
treatment.  He had taken medication in the past, but 
complained of severe side effects.  The psychologist advised 
him to stop taking medication at that time.  He currently 
spent time listening to music and doing yard work.  He went 
fishing about three times a week and had a friend with whom 
he went fishing.  He liked to take his wife to breakfast and 
he helped out in the kitchen at home.  He was able to drive.

He came by himself to the appointment.  The veteran was 
dressed casually and showed appropriate grooming and hygiene.  
He was able to walk to the office and sit through the 
interview without apparent difficulty.  Speech was clear with 
a fair ability to express himself.  Hearing difficulties 
interfered with communication.  Affect was sad and his 
overall mood seemed depressed.  Orientation was appropriate.  
Thinking was logical, but slow and vague.  Thought content 
was notable for preoccupation with events that occurred 
during the Korean war.  Relationships with others seemed fair 
in quality, but low in frequency of content.  Self-esteem was 
low.  Thinking was concrete.  Judgment seemed diminished by 
his depression.  He was aware of his symptoms and had sought 
counseling for them, but was uncomfortable with treatment or 
reminders about the war.  

With regard to his symptoms, the examiner stated the current 
intensity was "moderate" with impaired social relationships, 
occupational functioning, judgment, mood, and thinking 
abilities.  The examiner stated the veteran was currently 
unemployable, "but not due to his PTSD, that it is his age 
and slow thinking that would prevent him from maintaining 
employment status."  He seemed to need medication and 
counseling to help with his condition.  The Axis I diagnosis 
was PTSD.  There was no Axis II diagnosis.  He was given a 
GAF score of 52.

The record also contains reports of periodic VA outpatient 
visits.  This includes a visit in February 2005 at which time 
the veteran exhibited articulate, coherent, and spontaneous 
speech.  He was neatly and appropriately dressed.  Thought 
content was described as fairly logical and goal-directed.  
Judgment and insight were fair.  Memory for recent and remote 
purposes was grossly intact.  He denied any psychotic 
symptomatology.  Mood was neutral and affect was congruent.  
He was given an Axis I diagnosis of PTSD.  Psychosocial 
and/or mental problems were described as mild in degree.  He 
was given a GAF score of 55.  He was to continue taking 25 
milligrams of Lorazepam every night as necessary.  Notation 
was made that the veteran did not want to take an 
antidepressant because of recurrent side effects.  He felt 
the Lorazepam helped with his sleep.  

This followed visits in March 2004 when a GAF score of 45 was 
given and a visit in August 2004 when a GAF score of 55 was 
given.  The findings at the time of the March 2004 visit when 
a score of 45 was given included fairly logical and goal-
directed thought content, fair judgment and insight, grossly 
intact memory, and articulate and clear speech.  Also, mood 
was dysphoric and affect was congruent and tearful.  

The veteran was accorded another psychiatric examination for 
rating purposes by VA in May 2005.  At the time it was 
indicated he was 75 years of age.  He continued to report 
similar symptoms as those he expressed at the time of 
previous examinations referred to above.  He indicated that 
following service he worked as a truck driver, a carpenter, 
and a glazier.  He primarily did maintenance work.  He 
retired in his early sixties from a position doing building 
maintenance.  He stated that he lost many jobs in the past 
because he did not get along with other people.  His current 
marriage was still going well and he indicated his wife had 
helped him a great deal.  He occupied his time by walking, 
doing crossword puzzles, and going out to eat with his wife.  
He went fishing with a friend about once a week, but hated to 
leave his wife alone.  Other than fishing and going to 
restaurants, he was also active with his church.  

He was accompanied by his wife to the interview.  He was 
dressed causally and demonstrated appropriate grooming and 
hygiene.  He was able to walk to the office and sit without 
apparent difficulty.  Speech was clear with a good ability to 
express himself.  Affect was sad, and overall mood seemed 
depressed.  Orientation was appropriate.  Thinking was 
spontaneous and logical, but slow and disorganized.  Thought 
content was notable for preoccupation with his experiences in 
Korea.  Relationships with others seemed fair, but with a low 
frequency of contact and a preference for being alone.  Self-
esteem was intact.  Concentration was limited, with the 
veteran being distractible and easily overwhelmed by 
information.  Judgment seemed fair, with some decisions 
affected by his depression and anger.  It was indicated he 
had some insight into how to improve his situation.

The examiner stated the current "intensity" of the veteran's 
symptoms was "moderate with impaired social relationships, 
judgment, mood, and thinking abilities."  The veteran was 
described as in need in medication and counseling, but it was 
stated the likelihood of significant change was low.  An Axis 
I diagnosis was made of PTSD.  There was no Axis II 
diagnosis.  The veteran was given a GAF score of 51.  

Based on a longitudinal review of the evidence of record, the 
Board finds that the evidence is persuasive to reflect that 
the veteran has demonstrated impairment in several of the key 
areas required for a 50 percent rating, but not higher.  
Accordingly, the Board finds that the symptom picture 
attributable to the veteran's PTSD most nearly comports with 
the criteria for a 50 percent disability rating.  The GAF 
scores that the veteran has been given during the past 
several years have ranged between 45 and 55.  As described by 
the examiner at the time of the recent psychiatric 
examination of the veteran in May 2005, the degree of 
impairment attributable to the veteran's PTSD was "moderate" 
in degree.  The veteran has expressed essentially the same 
symptoms during the past several years.  With regard to his 
social status, it appears that the veteran is quite happy 
with his wife and there is no indication that they have any 
trouble getting along with each other.  He has indicated on 
more than one occasion during the appeal period that he goes 
out fishing about once a week, goes out to restaurants with 
his wife, and is active in his church.  While he prefers to 
be alone and there is a reported low frequency of contact 
with others, the symptom picture does not present an 
individual who is in any way severely or totally impaired 
from a social standpoint.  The veteran has been described as 
depressed and sad, but he has also been described as properly 
oriented, as exhibiting fair insight and judgment, and 
showing appropriate orientation.  The presence of symptoms 
such as suicidal ideation has not been noted.  Although his 
concentration has been described as limited and his judgment 
and insight have been described as only fair in degree, the 
Board believes that the 50 percent rating adequately reflects 
impairment attributable to those symptoms.  Accordingly, with 
resolution of reasonable doubt in the veteran's behalf, the 
Board believes that the severity of his symptoms, 
particularly, his irritability, his sleep difficulty, his 
depressed mood, and his nightmares and flashbacks, are 
indicative of a disability picture contemplated for by the 
assignment of a 50 percent disability rating.  


b. entitlement to a TDIU

TDIU may be granted when the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 
60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The veteran's service-connected PTSD is, as discussed above, 
50 percent disabling.  Service connection has also been 
established for tinnitus, evaluated as 10 percent disabling, 
and bilateral hearing loss, evaluated as noncompensable.  
Thus, he does not meet the schedular standards for 
consideration of a TDIU under 38 C.F.R. §§ 4.16(a), 4.25 
(2005).

Pursuant to 38 C.F.R. § 4.16(b), however, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating as set forth in 38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321.  Accordingly, the Board 
has considered whether the veteran's claim for TDIU should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2005).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, none of these service-connected disabilities, 
particularly PTSD, has been shown to preclude employment 
consistent with his education and occupational experience.  
There is no indication that the veteran retired because of 
the severity of his psychiatric symptomatology.  At the time 
of psychiatric examination by a VA psychologist in July 2003, 
the psychologist opined that the veteran was unemployable, 
but it was not due to his PTSD.  At the time of the recent 
July 2005 examination, as noted above, while it was indicated 
the veteran was continuing to have problems with PTSD, the 
degree of impairment was described as only moderate.  The 
examination findings were not such as to indicate a symptom 
picture that would warrant the veteran unemployable.  As 
noted at the time of the examination, the veteran went 
fishing, went out to restaurants, and was active in his 
church.  

Thus, to the extent the service-connected PTSD (along with, 
to the extent argued, tinnitus and bilateral hearing loss) 
causes occupational impairment, the Board finds that it is 
adequately compensated by the current schedular rating of 50 
percent (total 60 percent); they do not present such an 
exceptional or unusual disability picture as to warrant 
referral for consideration of a TDIU on an extraschedular 
basis.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU.  As such, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

A disability rating of 50 percent, but not more, for PTSD is 
granted.  To this extent, the appeal is allowed, subject to 
the governing regulations applicable to the payment of 
monetary benefits.

Entitlement to a total rating for compensation purposes based 
on individual unemployability because of service-connected 
disability is denied.



____________________________________________
J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


